DETAILED ACTION
Claims 1-13 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kiyoshi et al. (WO 2015/033469 A1, hereinafter Kiyoshi).

Regarding claim 1, Kiyoshi teaches a fluid measurement device (see [0059]-[0068], [0076]-[0082]; see also Fig. 1 and 3, fluid speed detection device) comprising an optical emitter (see Fig. 1, semiconductor laser 120) capable of radiating light to an irradiation target including a fluid (see Fig. 1, laser 120 radiates target transparent tube 250 with fluid 200), a light-receiving unit (see Fig. 1, light-receiving element 130) capable of receiving scattered light scattered by the fluid (see [0008]-[0010], operation of light-receiving element 130), and a control unit (see Fig. 1, signal processing unit 150) that includes a generator (see Fig. 1 and 3, fast Fourier transform (FFT) section 340 within signal processing unit 150) configured to generate a frequency spectrum based on the scattered light (see [0036]-[0037], operation of FFT) and an estimation unit (see Fig. 1 and 3, operation device 350 within signal processing unit 150) configured to estimate a flowing state of the fluid based on a characteristic component of the frequency spectrum (see [0098]-[0099], use of mean frequency fm to determine flow velocity), the control unit being configured to estimate the flow state of the fluid (see [0098]-[0099] and [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables).
Kiyoshi fails to specifically teach the control unit being configured to estimate the flow state of the fluid by causing the generator to generate a first frequency spectrum based on the measurement target fluid and a second frequency spectrum based on the fluid in a known flow state, and then causing the estimation unit to compare a characteristic component of the first spectrum and a characteristic component of the second frequency spectrum.
However, Kiyoshi does teach that the flow velocity is determined based on a conversion coefficient calibrated in advance by experiment (see [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the flow velocity is determined in the system of Kiyoshi by 

Regarding claim 2, Kiyoshi above teaches all of the limitations of claim 1.
Furthermore, Kiyoshi teaches that the irradiation target further includes a flow path in which the fluid flows, and the generator is further configured to generate the frequency spectrum, based on interference light caused by interference between the scattered light scattered by the fluid and scattered light scattered by the flow path (see Fig. 1 and [0084], irradiation target includes fluid 200 and transparent tube 250, wherein the frequency spectrum is generated based on interference as described).

Regarding claim 3, Kiyoshi above teaches all of the limitations of claim 1.
Furthermore, Kiyoshi teaches that the frequency spectrum is generated from a signal based on the Doppler shift of the scattered light (see [0072], discussion of Doppler shift of the scattered light).

Regarding claim 4, Kiyoshi above teaches all of the limitations of claim 1.
Furthermore, Kiyoshi teaches that the characteristic component includes at least one of a value based on an intensity of a specific frequency in the frequency spectrum and a value based on an intensity of a frequency in a specific segment (see [0098]-[0099] and [0132], mean frequency fm based on an intensity of a frequency within the segment of f1 and f2 as described).

Regarding claims 5, 7, and 8, Kiyoshi above teaches all of the limitations of claim 1.
Kiyoshi fails to teach that the characteristic component is a ratio of an intensity corresponding to at least one specific frequency to an intensity corresponding to at least one frequency other than the specific frequency; the characteristic component is a shape of a specific segment in the frequency spectrum; or wherein the estimation unit is configured to use bilinear approximation or exponential approximation in order to determine whether a shape of a first frequency spectrum and a shape of a second frequency spectrum are similar to each other using.
However, Kiyoshi teaches that the characteristic component is determined based on an analysis of the frequency spectrum of the optical detector receiving scattered light from the irradiation targets (see [0008]-[0010], operation of light-receiving element 130; see also [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables; see also see [0036]-[0037], operation of FFT).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art lacking criticality, to modify the apparatus of Kiyoshi such that any of a number of mathematical analysis is conducted on the measured frequency spectrum such that a relationship between the fluid flow and the frequency spectrum could be determined. It is the view of the Examiner that as Kiyoshi has established that a relationship between changes in the fluid flow and the frequency spectrum of the scattered light interference exists, that one of ordinary skill in the art could readily determined with limited experimentation, additional relationships between the frequency spectrum and the fluid flow based on the data presented.  

Regarding claim 6, Kiyoshi above teaches all of the limitations of claims 1 and 4.
Furthermore, Kiyoshi teaches that the characteristic component includes at least one of an average intensity and an intensity variance of the specific segment in the frequency spectrum (see m based on an average intensity of the frequencies within the segment of f1 and f2 as described).

Regarding claim 9, Kiyoshi above teaches all of the limitations of claim 1.
Furthermore, Kiyoshi teaches that the estimation unit is further configured to cause a learning technique determine a relationship between a known flow state and a characteristic component of a second frequency spectrum, and then estimate a flow state of a measurement target fluid based on a characteristic component of a first frequency spectrum and the relationship (see [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables determined through experimentation (learning)).

Regarding claim 10, Kiyoshi above teaches all of the limitations of claim 1.
Furthermore, Kiyoshi teaches that the estimation unit is configured to estimate at least one of a flow velocity and a flow rate of the fluid as a flow state of a fluid (see [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables).

Regarding claim 11, Kiyoshi above teaches all of the limitations of claim 1.
Furthermore, Kiyoshi teaches that the optical emitter radiates laser light (see Fig. 1, semiconductor laser 120).

Regarding claim 12, Kiyoshi teaches a fluid measurement method (see [0059]-[0068], [0076]-[0082]; see also Fig. 1 and 3, fluid speed detection device) comprising: radiating light to an irradiation target including a fluid (see Fig. 1, laser 120 radiates target transparent tube 250 with fluid 200); receiving scattered light scattered by the fluid (see [0008]-[0010], operation of light-receiving element m to determine flow velocity); estimating a flow statement of a measurement target fluid (see [0098]-[0099] and [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables)
Kiyoshi fails to specifically teach estimating a flow statement of a measurement target fluid by generating a first frequency spectrum based on the measurement target fluid and a second frequency spectrum based on the fluid in a known flow state, and then comparing a characteristic component of the first frequency spectrum and a characteristic component of the second frequency spectrum.
However, Kiyoshi does teach that the flow velocity is determined based on a conversion coefficient calibrated in advance by experiment (see [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the flow velocity is determined in the system and method of Kiyoshi by comparing the first frequency spectrum against a second frequency spectrum via the conversion coefficient tables. This is because one of ordinary skill in the art would have known that the conversion table is based on experiment, such that the table is generated by determining the frequency spectrum versus known flow velocities.

Regarding claim 13, Kiyoshi teaches a non-transitory computer-readable recording medium storing instructions, which when executed by a computer (see Fig. 1 and [0066], CPU 160 integrally controlling the entire device and considered to have associated programs), cause the computer to: radiate light to an irradiation target including a fluid (see Fig. 1, laser 120 radiates target transparent m to determine flow velocity); estimating a flow statement of a measurement target fluid (see [0098]-[0099] and [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables)
Kiyoshi fails to specifically teach estimating a flow statement of a measurement target fluid by generating a first frequency spectrum based on the measurement target fluid and a second frequency spectrum based on the fluid in a known flow state, and then comparing a characteristic component of the first frequency spectrum and a characteristic component of the second frequency spectrum.
However, Kiyoshi does teach that the flow velocity is determined based on a conversion coefficient calibrated in advance by experiment (see [0132], use of mean frequency fm to determine flow velocity base on conversion coefficient tables).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, that the flow velocity is determined in the system and method of Kiyoshi by comparing the first frequency spectrum against a second frequency spectrum via the conversion coefficient tables. This is because one of ordinary skill in the art would have known that the conversion table is based on experiment, such that the table is generated by determining the frequency spectrum versus known flow velocities.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855